     Case 6:18-cv-00096-RSB-BWC Document 52 Filed 04/24/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 QUONTERIOUS TOLES,

               Plaintiff,                                CIVIL ACTION NO.: 6:18-cv-96

        v.

 LT. RONNIE SHUEMAKE; and SGT.
 FREDDY DAVIS,

               Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 44). No party to this action filed

Objections to the Report and Recommendation. Accordingly, the Court ADOPTS the Magistrate

Judge’s Report and Recommendation as the opinion of the Court. The Court DENIES as moot

Defendants’ Motion to Dismiss. (Doc. 35.)

       SO ORDERED, this 24th day of April, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
